Citation Nr: 0932980	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1949 to 
January 1950, and from August 1950 to August 1951.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO that denied the Veteran's claims.  

In July 2009, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.  

Here, the Veteran, in testimony before the Board, indicated 
that he had been exposed to noise from firearms in service.  

Specifically, the Veteran reported participating in firearms 
training at least once a month at which he would fire 50 plus 
rounds without hearing protection.  He also indicated that he 
trained with rifles also without hearing protection.  He 
stated that he had had tinnitus since service and afterwards 
developed a hearing loss.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for a VA examination in order to address whether the 
Veteran has hearing loss and tinnitus that are related to or 
had their onset during service.  Such an examination is 
necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

Here, the Board notes that the Veteran testified that he had 
received treatment at a VA Medical Center.  These records 
have not been associated with the veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since service for tinnitus or any hearing 
condition.  This should include the 
treatment records of VA facilities in the 
Philadelphia area, as identified by the 
Veteran, dated since service.  

The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claims.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
hearing loss and tinnitus.  All necessary 
special studies or tests should be 
accomplished.  The examiner should review 
the claims folder, including a complete 
copy of this REMAND.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hearing loss and tinnitus found to be 
present.  

In this regard, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the Veteran suffers 
from a hearing loss and/or tinnitus that 
are due to claimed noise exposure during 
service.  

The examiner is asked to consider the 
Veteran's testimony and statements in the 
record indicating that he was exposed to 
firearms noise on at least a monthly 
basis without hearing protection.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
Veteran's claims in light of all the 
evidence of record.  If any determination 
remains adverse to the Veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




